Case 1:20-cv-01248-PLM-RSK ECF No.1, PagelD.1 Filed 12/28/20 pda Eb i ooo AM

December 2
CLERK OF COURT

U.S. DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN
BY_eod / SCANNED BY! ty

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIGAN

event MK. latte , inddividvally  Qiid ap &
Class neter , et.al,

 

(Enter above the full names of all plaintiffs, including prisoner number, i thie aetian

 

Ve. oa
Lamey Ciegly , ct al., -90-cv-
wey Ciepll 1:20-cv-01248
Paul L. Maloney, United States District Judge
Ray Kent, US Magistrate Judge

 

 

(Enter above the full name of the defendant or defendants in this action.)
COMPLAINT
L Previous Lawsuits

CAUTION: The Prison Litigation Reform Act has resulted in substantial changes in the ability of incarcerated
individuals to initiate lawsuits in this and other federal courts without prepayment of the civil action filing fee.
Accurate and complete responses are required concerning your litigation history. Generally, a plaintiff's failure
to accurately and completely answer the questions set forth below will result in denial of the privilege of
proceeding in forma pauperis and require you to pay the entire $400.00 filing fee regardless of whether your
complaint is dismissed.

A. Have you ever filed a lawsuit while incarcerated or detained in any prison or jail facility? Yes No EJ

B. If your answer to question A was yes, for each lawsuit you have filed you must answer questions 1 through 5 below.
Attach additional sheets as necessary to answer questions | through 5 below with regard to each lawsuit.

1. Identify the court in which the lawsuit was filed. If it was a state court, identify the county in which the suit was
filed. If the lawsuit was filed in federal court, identify the district within which the lawsuit was filed.

Do laddsuids sas the Vilestern District arid 2 law suits sal the Castered
" District
2. Is the action still pending? Yes a No Federal Court,

a. Ifyour answer was no, state precisely how the action was resolved:

 

 

3. Did you appeal the decision? Yes & No o
4. Isthe appeal still pending? Yes No 3g Appeals P cat cng

a. Ifnot pending, what was the decision on appeal?

 

 

5. Was the previous lawsuit based upon the same or similar facts asserted in this lawsuit? Yes O Now

If so, explain:

 

 

Il. Place of Present Confinement

 

If the place of present confinement is not the place you were confined when the occurrence that is subject of instant lawsuit
arose, also list the place you were confined:

Mus taerrisou Correctima) seth LAY E. Beecher St. Adnan KT 49e@a}
{

a}-
; TUL reIpa t .
revious | S88 f;20-cv-01248-PLM-RSKECF No. L PagelD.2 Filed 12/28/20 Page 2 of 16

) Jerome Harley v, Crawtsrd, Case No. Iii ?-tv- jow, KS, Hou. Judge Sauet T,
ALeff aud Mag, dvage dally Bereus , Raiding,

 

A) decome Hailey v, Noah Brower, Case alot 'Q-ev-da7, wld. How.
Gordons J. Quist aad Mag, judge Phillip J Crees, Case everetly in the

bth Cio SF Apptmete Court of Appeals .

3.) Jerome Hailey Vv, eheuid Blachmau, Case Alo, 1.1B-ev- Yot WA, Hox,

Pavi C. Maloucy Quid Mas. Judge Kay Heat, Case currently in, the
leth Cir, Count of Appeals.

4.) Jereme Ua; iy Vv, Tromb ley Cae alo. 9 719-ey- [OT wis ! Gn. Heal.

George Caram Sheeh, Qud mag. Anthony Pp. Patt: , Case currearty (ak the
th Cin, Court off Appeals,

Gene Hasley Vi Bogata  et.al,,

Case No, @:£o-cv-/15 83. E-&
Mark f. Geld om; pte

th anid Mma9. Judge Au thouy P. Patti, Pending ,

! he CONE OOM) previovs lauwsvits Qre Not based vper the sanje or
inmlan facts @sserted iat this laussuit

a

| x, efome nid vailers dari a false otatymend Céal subject WE 46 the pertaities Pi
per ni PP; porome wy Her etore declare yrdér the penalty of per yong thed the

atore mentioned Cyents /s tatemeatd 13 Cottect atid we feed Wry haf,
ZeZzo
Case 1:20-cv-01248-PLM-RSK ECF No.1, PagelD.3 Filed 12/28/20 Page 3 of 16

Jl. Parties
A. Plaintiff(s)

Place your name in the first blank and your present address in th ¢ second blank. Provide the sam e information for any additional
plaintiffs. Attach extra sheets as necessary.

Name of Plaintiff s Shree KK. gas iy
address 2724 €- Beecher Ob., Adrign MI 49a
B. Defendant(s)

Complete the information requested below for each defendant in this action, including whether you are suing each defendant in an
official and/or personal capacity. If there are more than four defendants, provide the same information for each additional defendant.
Attach extra sheets as necessary.

Name of Defendant #1 Larry Cy £9 IY

Position or Title_ Vat Chi

Place of Employment 4 ichard A. Haudl oak Coprecti ona | Lue ilet c
Address TAG WW. Givewater HuSy., Dewia Mr ¥ee7l
Official and/or personal capacity? Persoug) Cagac: a

Name of Defendant #2__\lilliawad iG fiest sjqere, vas Halowsas)

Position or Title pay ¢ helod: $T

Place of Employment Aichaad A. +lanichlous Comectloual Foci isty,
Address 170% Vl. Pluesater Hu, Tonia, ME Y¥rs4l °

Official and/or personal capacity? Pes Seatal C Laci 4 4

Name of Defendant #3 3 be us@rt ( first ome yal fagousas.)

Position or Title Lt -
Place of Employment edad Pinedale Has Aicharel A. doasidlou Correctional feet ia
Address [TAG lal. Blue Sater Hasy Louiqa, KE Ys Fl

Official and/or personal capacity? {Setjo 4

 

Name of Defendant #4 Ye Kom, C f; Ost tenwle Vit heaton).

Position or Title h ep ty al ardgs)

Place of Employment Py ichacd Ay H anid Jou Correctional Fei (ity
Address U70¢ kL Bluewater Huy, Louia MI Yttyl

Official and/or personal capacity?

 

 

Name of Defendant #5 A etc (Cfinst atqmne vas haucus u)

Position or Title PC

Place of Employment Puc hard A. taaid lous Corréc teual facs li fy
Address 1725 \el. Divewaten HaSy Losia Wr 4 belo

Official and/or personal capacity? Vrersoutal Ayset y

-2-
Case 1:20-cv-01248-ALNGREK ABER oct tPagelD.4 Filed 12/28/20 Page 4 of 16

Defeudaut Nov Li Davghtery Cfirat uname ratirucnnn
pourtioa « AvM
Place of Employment ! Richard A.Hatdloy Carrectiouql facility
Address | 1748 Wl, Beewater Hwy, Loniq ME 46%He

X fons ental Capac ity,

defo udaut Alo. 1% Dave (fios4 Mame lb ajo)
Position i poychaegis+ Or Secigl n7erKen
cee. comes? Ov Harrison Comectionual facility
‘ E. Becchen St., Adriqus, HL 44224)
* Persona | Capacity,

Defeuclant Uo.) Hokus C first Mame Ma huyows)

Position 1 agit Chief
Place of Employment | Gud Harrisons Correctional facilis

Address £747 E. Beecher 5+, Adrian, MI 49RAl
X Veroonsal Capac ity

Defeudaut 0.4. McCouuell Ciro} mame Vk how)
Posidion ! Captains

Fiace of Em| moat | Gvs Harhigou Certectional fee.

: Address : 2727 E.Ocecher +, Adrian, ML Yaga)
Personsal capacity,

All defendauts dtated ary Ociny oved in theon personal ¢

: apaciieg b placa AF
forme wo juclividvally Lop tonstitvhoua! violatioug ' 12 , 8. }

gud [=a Amend Mey,

r x, fuen Hep, midershancd thot a folet st afomca L49AI Svojtct we to He peuatting
perjen T, Jerome Haley therefore Agclare vuden the pertattiss of p ecg thal the

o cut e "
aorememticned eveut/otobemeut i Comvect aud ee Fre fs fae Teas

G 2 Attachmeud)
5 Filed 12/28/20 Page 5 of 16
P, -B6260-61248-PLM-RSK ECF No. 1, PagelD.
LV, State ne@dsel: . , eID

Pricemer ©1983 Civil Cow lai

dn the Whe rons D istaict federal Court 7

Vlg iatit ferme Hailey. individvally,
/.

lefeudauts , Chase Nate vat Kuiowu) fokour (first lame, vaskesiony) Uteward ; Cfinst uanme ns ketantas)

Reed first AaMe vatkntowgs) Naughvary j Cfirs4 dame vas Karger) diilé ques, =a Larry
Ciepiy, £194, Savis, Holmes | et. al.,

: /

ee

 

L- Platts Sdebenccest of facts:
Octs meer

)P Waiatif Jerome Hailey wes transferred from Weedlaud Corr tae; gut ieee |S, 203°,
to Aichand A, Handle Conn, fac, Whereas the followrrag events eccurccd
Oct.

] t
2,) ON Se. 15, Vpo Arrival WP villians Came inte
te plaint.tf Haile Tou've Deed hea

defendaut Wilhana they States, “You'll be Goiasg to

A itiyes 4; ini ke whee
Oat AVES # gortionts yor imitated the lag time vy ov
Plain tiFe MS porided "5,

T 7
, mie being
O+4teg "he, Ceply gays its 4, Proleek +

Williqags then tury to %
Notice, from Dp Cieplys” Pig
Without wo M13 tondyete
PCH,
3) on o's, P9YCh Chattal Came aud g
gerne aes Patou this, becavge Yor Were
healt) Treatme ay Aud tot to Yo

2) Years 29°, So, br
ib i

e

the Contnol Ceuter gud Stated
& before right} Plaimsiff resporided " tes’,

Ad. Jeg, Yecane He Comp iqiaits
were herd thee years 2801
retaliated asd inst | Acfeaid ant VUilams teas
he Shaff gai pripomers trem you  Nefeesdanit
farrey 4nd Stated “ he's Goitta +e Ad. Seq, wad l, Luella

intitf Hailey Was Hea put i Adaninisde ative Segre gations

iff Halley, "Z ary Sorry

°APoved to be deat here te receive mcasta|

a realigled Again fy, Complaints you weole three
a | Lieply ig tal ini of tebv0 cating & S#ér| 9 inst ov , Lt
J you're JG 40 @ level 4 facility " "

(P, 8B AH achms ta)
ocGase 1:20-cv-01248-PLMSES ECE KIA" BagelD.6 Filed 12/28/20 Page 6 of 16

4.) ON oer. 1, plavatiff Hateg tp defeudaut Otobad, “L have, 10 exchauge of qvardernaster
clothes iL dost have we WiS@oudects aor Al.O.L thal s¢ates Nor give yall staff av therity to
have mu ia Ad, deg. Yo, I would appreciate it if x be provided my personal preperty deferidantt

JHeward we li — “
web! ed, "Lil Check and ee why youre Cewey here, aud walhed ee

5.) On Sine 14, psych bean étated to plantiPl Hailey , “x Afologine that x am vnable +
help, T+ ig Dr. Cieply whe are ind isting thet yor dont deserve to be here it 4 level ne
by} & disagree because this ia about giviag aud prouding Metal health treat mcat , Net |

PYMIShiug the rec ir i
iprents oecavae their intellects and pursuitin
Srievaucd) w Kanw whad + . Je au. pient9" P ‘J @ redress Thaowg
Y am rn a ight: Olaintift rd poud ed an
od

whad § |
om the dark aloud makes its way te the Isant,

ls) On| Gamay. 19; delendaut Reed stated te plaintiff, “alo pedsoual property im Ad, Seg.
ees of ay Circumstances!" aud he Kept wal King ‘ J
cri
11) ON OMG ola utiff regrested to speah with clefeudast bw

hay be “ . iter ho t
Plainstite let me find vt whats qeig o ith up J” J Wie ated te
Oct. , d J — ds” defraud Biasigiiteey Never retomucd

6) On BOP 4), defendant Steward Stated to plaintiff “m, Haile till
navi wie mee . he oF teat} Plqintiff replied . i tne v .
Hie: ove jpinainy 4 de priviug Me w) pergoral Propert, het one ig elds or “6,
Clothes, Without “a due precess of lad! iS that nhhad ji js TEMG , ariel gvertemmastes
Steward ther! atated “4 is what it (3 1" plaiute? oy . telling ue 4) det exclaut
perioral ptepenty ori way Not BEN Clethes or Ys

of Corse,

oct,
ON SAF AS, defendaut To" replied ty pigistills

LD remember you, od why are you in the hoie ft cha
iy don't have ay
J Midconducts * defend gait

Aeed iuiterrvpted gtod ry “thats that AIG hole Who Wag filing all +h
; iM 94 gv4tj i o3 Comp laiatt ay
seit Cary ula ea of WG pry hey Fo SN gi yu

rem aud Iated, “gue 955 deat have ghit Coming, youll be wd of here Semetiong wevt vseokl
Plaresitp replied "LB Tt pight +0 place someoue in the hele , aed deprive bv all his o!
PYG ong fire panty anjol priylelgas Wilhevt a olve proecss of Iqu' defcudaut foKorn Hex
ear Stated | Yow think thald pomethiug,T Cau leave your a5 i that Celi aud usateh
Bw rotted to death qucl woviclut pare A me!” AY his pomd pirtifl beliel seas there

ul ag stom hiatg to ® be doue, the Covi). (Q paudemic gave 4 Gthouger belief lef evicl aay fokoue
Wevld act ovt Wis tepeeet threat due to the pardenic aud sp neal Wsith sy the. aut,

@)
Do Case 1:20-cv-01248-PL cyt elD.7 Filed 12/28/20 Page 7 of 16
Io.) On @p. ab- a7, Plaiutill Stalled having devere headaches, chest paiud, ete. the healty
Care Nuse Stated, “ Ltd Jum ges hefitx: ylqinatill respouded , “Lam not @ nedical expert,
ee 2 lon what T am supenioloias ise} Gas rePlex , do if You waut to clowns plea) thio
fetes ee for abnne\ae rtasous , thats very ignoraut of you anid yer shovblait ve
y the State to coutinve sueh abvse, Two days later plait Migs Verbally told

he tested positive foe Covid-IQ aud vitaWMids Wag ordered dy the docon gat om its 94

a nlov. Nov:
i) Every is Ge, to a plaintiff Ab 9S Compl asaing he garda hie petsouel
pre poty , aud priviledges. Whereas LE. Michelson after |earainag of plaiutiff
Iitvation tated herein , Pigiutifl was fiuall given guanter masten aud Lt. Mickelsou
Jtated to plaintilf “Ko one get retaliated against ony my Watch Hr, Hatley gov be ovd of

Were tonorrow. On Ocd. id, plaintiff Was moucd inte oO Tent p teary Cell uthece Wis peroouel
Property ules,

Hov,

id) ON GB. 10, Whes plaiutf? moved iate hid vers Cell he they learmed his T.V, as Py ia5lasp,
The vast officers Coattact ed pro ferry officer Weber usho replied “Its in your locker
Plait lh Tv. was Not ju his locer after the “mit officen vul4nessed glacu tiff Opemalinis
hig locicer hosing 41 legal Mail dud Doky, the officer dated, “Liam gery to Calf
hor a7e'al Peete She's on Some bullsnit! the Micer Ich} and pretvenect aud btated

\
‘She btatid She. squt youre TY. ovt with ail Hy positive eoyid-14 guys property. Te
this day plainstiffs T.V, atill haveait beem recovered aud gives to plaintiff

Nov:
13) On eh | 2; plainstitt ne Was traustired fren Archard A-Haudlou Corr. Sac. to Gus

Harrison Corr. foc. level 4 ATP) A csidgutio| Treatmeut Progra, v pou arfiyel plaintiff
Migs immediately pvt iu Ad. 64. aud once agai diprived hip pemoual peaperty atic
Priviledges witht a due proceds of Inu,

(3 3)
Cas 1:20-cy-01248-BLEERSK ECPRC4_pagelD.8 Filed 12/28/20 Page 8 of 16
M4) oa 4, a. Me Coruutel| dtated do plaintiff “FT trtonk ubh yore here, anid sa)
Ad. 4s. you dou't get ay pcMdoua prporty, Plaintitl Neb ponided , “With ail due fespect
Capt. $F dout have Wo miscoridlacty to bUDIEY me te He Ad. eg Btaudards ovHined

ink 90) 05.08. 160,C PS # Caut be Ncalled mit uo.) defeud arr} Me Coumell heat

Otated "Well mister

get vse to this, yow aren't gettinc a i
Qud def eaid quid Wal Repl 94 a? g i) i ftosie perperrg pod:

Alov.
Is.
JON HT, arciie y.,
Materials to al ffs legal
Numbers dve 4, #E was vuadle te recite ‘udivideal case
P; vting / 4 Ate
Comtrabard re ds OP | wieig ploibtitfs legal Materials vaden

of
: _ PY aed plaintiffs 15) Amendment Const, of
able Lop plaiutdl do write to any p leading

recited, Melua Pipe inteatoualy broke Plaintiffs Seal

dj ve |
C64, f “149-
4 (ahs, (resolved om 1619 L420 i reptove 4, 1 ¢ maplacut),

kyu lean
” J ued that defradant P99 fomMeved ail Plast
peudiug ii ‘gations , Plaids

(AS Tad sony 54¢ // let
t Prisoners enrich

Net Violad rong of Fy
“OS did placed this

alow I © tng danger nt Svide |

if Plaritiff w

i Ploiad iff reéponded

4 fave ;*
Come 40 He alee Et efedelaut, Davie

1COme Yo ai
the aon r bo, HH defendant
Case 1:20-cv-01248-PLM-RSK- ECE NG i BagetD.9 Filed 12/28/20 Page 9 of 16

Gisregard of mu metal Aralth trigger theuglts of once oe Orin Srajected to Sexvalls
harassment . &% to my Circumstances im the preveution-cell L sumitted my PACER compla (ut
to RUM Thomas | Sgt. Pras hrgt , Capt. Welling , gil betwee Sec. 1-7, soao,.

(4) Ou Dect, deferclant davis came to piaiutiffo’ coll anid plawitif? stated “Kive filed a
PAER Complaint against you, T dou't feel safe grovud you , ULC aux yous biaid of people

hag tavaht me to avoid the sexval predator insice yeu, Defendaqut Davis tye tates," bout
dovaid Khe you waut to Come ovt that coll, go Kill see you tomorrow!" aud ubalKhed Yoay.

oe) On bec. | ) Cater it the day) the bgt. Appeared Stating “> have tuSo L2) niscoudvots for
os glaiatith ropoud , “mid touducts fon what 3” Oot, respouded by reading ovtloud the
Miateuducts atid plaintiff Replied , “ve, it6 obyiovg L was clearly having q Mautal heaith
Oreahdowe anid basically Dring punish fon having 4 metal siluess "Oa. the states,

Mr, Savij d.gued off ou the miscoudvet psych - aValvation review Stat insg yor Retonty
right from Wrong , Se yeah the migcouductsy are being processed’.

gl.) ON Dec. 18) defeudaut davis tame +e plaiutilts: ceil and stated,” Aya, I uced te dal te yr
abovt that PAEA | plaintiff replied ," You're harassing me; defeudaut Davia responded 7 2
ou IMHU- immediate status, d¢ by refusing te dah with me L cam place yor ou in-cell
Status which you Kuow 16 Vike Ad. Sea. wir gen Youn property, Plasutiff reo peuded, “$a, You
Mons Threaten tug ME arith Retaliation, uiith thet berg Sdid dbiteibast welbhed al

42) by S pacific Aates , bec, I-14, plaiutiff 6tut aud made GMM complaints to defcucaut
Holmes Who is the vuit Chief iy which defeudant Helmes did uot respec to plesuti Pfs:
Wites , Nor did defeudaut ex change plaiutifes' case manager defeudaut avis , Sefeudaat
Hoimes disregard do accommeudaty plaintiffs’ muandal health uceds 16 au act of being
del'Derating aap indiffercace that if Comtinves que plaindifs mental hegith @commeudatous
2G Mot met poses a Subdtqutial rink of Seriovs harm, Plast f? sulher with Major
Depression Quid Auti- Persomality Disonden, Dad Whey isclated WLM a pericol of time
Plaintiff iMpvijivedts5 Cavscs him to" bliak ot" eugaging iat uthateyen thovginis of sxlf-
ie acts ereated ee rumination, Defeudant Sauis aud Holmes Huow of this,

Wee dnc o aie peaiese team nembens Shared plavastilty: ites werth Uart

$a at hs ia : i ad fi plasntilt = dec. ms You thukh Im racist , an rey ae hat

v7, plaintiff Meplitd, “ushere did you hear that frou? officer §:Ko Garcasnly

ri poudedl , “VWle'rs a vuified team , dell cachethen every Thing deu't forget that ) xy attempts
her, we'll let be succesotyl yer best believe i+ 7

()
NETS * Case 1:20-cv-01248-PLM-RSK ECF No.1, PagelD.10 Filed 12/28/20 Page 10 of 16

VO. c
Megarding Claims at Aidmrd A +laudlou Cry): _— td ae sa
trausferred Krom Gus Harrigou level 4 in Aoile, +7 Richard A. , suds
level 2 ATP, Whereas int BolT plaintiff wsrott a large es we ae
7 als (% 5) Comectional offic ens j ae - re oe” im tus (647,
WAS aldo meationed it derome Hailey v. lillian Crawford poe ) be
With{as reg ardiasg a grievouces berus adeotg V9 Viner Cieply (de udlans

retaliation, aud Bop crscov na ging plaintill te Assau/+ defeud aut Crawherd ,

33) Tt ia eleops C544 blished that eq

they QCHIONS Wag te pusigh
IV") Contati¥vtonsa| Aignts,

by fy litfyiag Docum cuts

ch deferidaut Aue or shovid have Watoway tat
retaliate, aud viclate p

laintifl, 454 » Fo aatol
Ag well ag jn dinectty

ion of
Violate State aud fedecal lousy
im able for plamidiff Halles Coufinvenceat leucl tobe
NCard gud ton plamtifl 40 be ovbiected fo ae preydice heariug whieh would

Peo placing plaiutill on lop (Weck desu) despite 46 devious meudal heolth steed
Lau dinect violation of Americanip ith bd

16Gb ilities Act ,Caba) oY jdolation Deyouel
procedure reqvitemenst regar d

img ATP recipicuts :

at) 7 persesaily Q5K this Count dy order the Foblowiug 4
') Deferidactt Larty Cie ply to poy plaintiff Hailey iM pyudibive demages iu the
IM ound of #350,000,2 Comprusatory demages iH the amovud of V450,0b0,%
Quad Covet [Ate raea/plaiusilly fees wid costs as this Idigation proceeds , Nor
Vieleking Plaintiff’ Lot, ‘“ ante jm Const. Aigits Aba, gud Violating state,
aud fed era lous by make

ts a fravdvlent document, Piast shred severely
Wd Was infected with covid-19 | OL deteudaut Creplys eetaliation ,

4) Nefeudaut Williqng

#306, 000, .,

o pay plaintiff iat pemitive
empeusatory demages is the ampornt
becks Go0rt[btroorsey/ pasrstifs

denages int the amount of
of $250,000, aud plasatitt

fees aud Costs a6 th), tig atiou proceed,

(ts)
Case 1:20-cv-01248-PLM-RSK ECENO.1, PagelD.11 Filed 12/28/20 Page 11 of 16
Cor enecutuug Qctiond which Contradicts her practice, Meutal Health Cece slates, Aay bam.
whe wWituess 4 MeCip|eut aes ueglected or qbvied jn qui Monta! justitvtiont Ahal|
mediately M port it Through the Appropriate av thorities : Defeadaut Willers @ornideved
her obligations a5 a liceused Profeésieug) iu kxchauge to aaa1at inte violating plarutiffs Let,
BM, aut 4H Comgtitutronal Aights. As well a5 violating he ROA which plawtitf pins transferred
Te ITY Richard A. Handley for neta) health treatment, bt received arsed pua'shueut, eud
i Severely by her participation, whey plaintiff was iu ete seriovs uecol of her
CIVIC Quid phoFess ronral dv ty Ces) ,

3,) ef exaust Otuvart to pay plait ff Hatley inl pvatitive dlenegye im
j He aptovat

of J 60 QE.
. ir e , Soe pralbartorge ale mage iM fhe amout of FeS 000 = anid Coors’ /Adbterney/
é f » 2 - ; f
By depriving ah a6 this Nt gat fond proceeds , Sor wiolataug plaintifls: ym ea, 154 Eth
Shewar} bey P a oe i: So property juclvding deiag free to practice his lig ionk, beleadsut
v Ag
a Lachey i , J to provide quartermaster Clothing im able for plaintiff Jo shader
; a, in Clothiu, defendant al 7 ,
= Person Property qud 4 lous it oe ae prow ile plaiut lf
' d j
uM Ad. Seq, W103 not 4iovs items, But dhe refused aeey plaind fs lace eeeat
— vlgvg p
Ba p ut to mdoc Policy, tor au Administ
AJ
Other words i defeudact Stewart Auen br Shevid
preperty Quo) Qvantermasten C

rative Heariaug Was
ks

Ve, Pasoudas Cle pia/ ay
lot ug Mil “SA5 violet iaig

plaiastit fe riehts.
4) h
. theaidaud ToKor, te PAY Plainitifl Ha

f 815
| renee o cusa ty

C5 aud costs QS this js
iqingt (Pf hig Perao +
Neainetiff +0 She

] - . <
<4 i Qumitive denage, i the ancouud

of 460,000,#
| 000, Ayjud Co vty Aterniey / plamwhdfe:
B Piainilhs: jet gy go

clears e iu he amousy-
gations proceeds , on violets

Me PRepeeny sthesligteatp ItL46 , aud
UL ariel Vthantee

(1)
Case 1:20-cv-01248-PLM-RSK ECE No. 1, PagelD.12 Filed 12/28/20 Page 12 of 16
3) Defeadant Reed io to pay plsiatiFP Hailey iu gyaitivee olemane had
the amount of bee, 000, 2 Compeusatery im Hhe ammvut of 4leS,006,°% aucl Coort/
‘alias’ Ip Ia ind furs aud costs as thi6 litigation Proceeds, bor violatagg platudi Fes ‘
4) aud 4% oy depriving plaintiff hig personial property withevd 4 dve process of lad =

) bef, va ht ig 4 ;
le) Nefeudaut Da ‘5 ory id to pry plaintiff Hailey is guustive dle rea ye
is the arpovut of ¢]00, 000°, Compensatory demage im the amevad of Jo5,00022 Qud

oat Menuey/ Plaintiff's! fees amd Costs as the litiation proceeds, For violating pleiatelfe,
, Aud ‘ . . 5 ;
Aight 04 Cepriving glavaid ff bis pewond) property wi thot & due process of \ad,

ny
) eh ee 16 to pay plaiatiff Hailey i pun tive, Cerenge
ee amomt of 45 000,°", Compensater demage in the anovut of #20, 000,
‘ ae /plaintiff,: Lees Qud Cost6 as Hy 5 ltigati eas procceds. Mr Violating
ayaititts' [He and 4% 4; hts. ®y deprive ' ; ,
' ‘ phivens lasmdiff hv6 Brgeual Pfowert usitovt
a dve process of las, d J Jf , oe

Jd ig i
) ae 16 to p%4 flasastiff Hailey iN puaritive dereane
ine the amovad of ¥/ 20,000, Compensatory Clemaqes int tHe amount of 400,600 P—

aul Court /artoruey /Plaiesbills: bes aud Cobts ag this lrg atvoag proceeds, For
Violating dlaintiels 1% 6 Meal health reg hts , aud Metal health codes Wich
C

ouse pveaitly atleeted plaintiffs: travma , As Sell ag Falsify ag documeut sap direct

Wiolation of Blate aud thdena! lak
3

OD cfidayt

) at Holmes ip to Pay plauttt Hailey iN punitive demese
Id the amount of 8760 cw, * Serr edhe Hag emares it the amaynt of 8/02, 000
Antal |
Violet; se bet Tp laiastill fees anol cots 95 thy 4) gatiey proceeds Nor
Sill gt ere Pah Mette] A Heir Bighis Subjoctinss

: tr with ey » |
Xtreme tava , Aad; y at er beinsy ware by Jtabt

awd plaintiff!
i ee eee Holmes igdored Oud Refose Ip @eounmeuclate pla adi |
| ; t tn) é °
Meutal health weds in olirect Violatinu of plait Cons. 4: 4 his and Meutal Healt

ry
nes, Defenidans Hol 4 iff f, a
Mos Shaving plainti 8 aes, Which Ov ppose tobe Coutieleast

(6,)
Case 1:20-cv-01248-PLM-RSK ECE No. 1, PagelD.13 Filed 12/28/20 Page 13 of 16

Quid patient /clieut priviledae , qlso ia direct violation of plaiatifts: meatal Wealth olgnts,

State aud federal jas, Plaintiff Hailey Leven gave Qnty cue 0 ATP treat meat beaet
Consent to Share Confidertial records,

a5) A def enidarets hercial acted ovt of Yyeir vant Oesires arid Pavor’s ,aud
ova ht te be held accovtable fon Fein actions, Aud, thid herer ate , prespecttel

Cort hae the discertion to dlistoattiaue disceininatory practices agyust
m4 om mapareithe (Mec ipicuts) withias MOC, L, Mereme Harley, still ootler
. h Covid-(4 Symptomd dVtLh a6 Froaay a Conceutratronl, headaches,
nak Proolems , Vrinue aud diaregh AH roles, aud ou toy all that £

also suffer wth Ma jor Depres0 ony and Auti-

Personal i j Aud ig preseriace
4 psych ANG ata] y d jokder, 4 p

tropic medicatrou in which, cary Chuse incoherence , 00, L 45k this

7 ononable Nesp ectiult CoH 6 Graut the attachments 16 Pais jyarvidvol
Mg lain against these ole feat ans 4s 6 tuted hererar |

A@) Au Dalgeiry into Eniterinag a “Habeas Corps

Hy Jerome Hai
‘leg,

Pe4ities of perry t
PUY thal thy

C4 AI Su pyeet wte_te no

1, Hye hore declare vuden te poualtees of

evens 16 Corres aud true A
TMP 595

 

 

(9)
‘ Case 1:20-cv-01248-PLM-RSK ECF No.1, PagelD.14 Filed 12/28/20 Page 14 of 16

V. Relief

State briefly and precisely what you want the court to do for you.
i) insti qil j AS KS > ae + 0 Cc

Oraut Plardife' A Hachweass ,

 
   

Au hereby Wishes Fg. Jung Deana) .
a) Plaimtill ass +thid respectfu| Coord for au eee Sethe aly
Dlajut! ffs attach meats bud. do the. Cowd-I9 which is oe Jevelt Sicle Lop

the Occond time , Lumatey are being reintecked , bo T therefore heh ing
aorma 4 7 ma Yo, T

 

t+ bide oF vy ture aha Ohel~edvrt a Qh VI olgr hz. @ sy
of Aik p kL Orere iorg LV eh 6 Tome, Mg P
/ OTe a (]
AD

 

 

le D
Da
NOTICE TO PLAINTIFE(S)

The failure of a pro se litigant to keep the court apprised of an address change may be considered cause for dismissal.

-4- (Last Revised: June 2013)
 

      

jerome [qi ley 4575/96

Als arn 44 Corrtc Houy facthiy

A7d7 E. Beech Vt, | i |

Adniqu ,ME 492A MLN Cla of

'} (14 Kederal bvi
BIS Vl Alle

neil HE

 
   

  
   

owe MI 480 ZIP =

 
   

 

 

 

 
